Defendant's petition for rehearing having been granted, and the cause having been resubmitted, the majority of the court, not including the writer, has reached the conclusion that the prior opinion of this court, filed September 27, 1938, properly determined all matters involved on this appeal. Accordingly, said prior opinion modifying and affirming the judgment of the district court is confirmed and adopted as the opinion of this court upon resubmission.
OLIVER, C.J., and BLISS, HALE, HAMILTON, MITCHELL, and STIGER, JJ., concur.
  SAGER, MILLER, and RICHARDS, JJ., dissent. *Page 13